DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 2, 2022 has been entered.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “the at least one first electrical conductor has a thickness greater than that of the insulating layer,” as recited in claim 1, lines 23-24, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 9, 10 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishiura et al. (US 2008/0083927 A1).
Regarding claim 1, Nishiura discloses in Figs. 1, 4 (see annotated figure below) and related text an array substrate 110 (¶ [0032]), comprising: 
a base substrate 1 (¶ [0039]); 
a first electrode layer 6/15/16 (¶ [0042]), an insulating layer 8/10 (¶¶ [0044] and [0048]) and an electrically conductive member 12 (portion thereof in Conversion Part; ¶¶ [0050]-[0051]) on the base substrate stacked sequentially; 
at least one first via hole 11 (filled by a first electrical conductor; see annotated Fig. 4 below) through the insulating layer (¶ [0049]); and 
at least one first electrical conductor 20 (see annotated Fig. 4 below; ¶ [0064]), 
wherein each of the at least one first electrical conductor is in a corresponding one of the at least one first via hole to electrically connect the first electrode layer and the electrically conductive member, 
wherein the insulating layer comprises a first insulating layer 8 (¶ [0044]) facing the first electrode layer and a second insulating layer 10 (¶ [0048]) on the first insulating layer, the first insulating layer is in direct contact with the first electrode layer, 
wherein the array substrate further comprises: a second electrode layer 9/17 between the first insulating layer and the second insulating layer (¶ [0046]), at least one second via hole 11 (filled by a second electrical conductor; see annotated Fig. 4 below) through the second insulating layer, and at least one second electrical conductor 20 (see annotated Fig. 4 below; ¶ [0064]),
wherein each of the at least one second electrical conductor is in a corresponding one of the at least one second via hole to electrically connect the second electrode layer and the electrically conductive member, the at least one first via hole passes through the first insulating layer and the second insulating layer, a top of each of the at least one second electrical conductor and a top of each of the at least one first electrical conductor are in direct contact with the electrically conductive member, a bottom of each of the at least one first electrical conductor is flush with a (top) surface of the first electrode layer facing the first insulating layer, and 
wherein the at least one first electrical conductor has a thickness greater than that of the insulating layer.

    PNG
    media_image1.png
    803
    1430
    media_image1.png
    Greyscale

Regarding claim 2, Nishiura discloses the electrically conductive member comprises a transparent conductive layer or a flexible printed circuit (¶ [0050]).
Regarding claim 9, Nishiura discloses a display panel, comprising the array substrate according to claim 1 (¶¶ [0031], [0036]-[0038] and [0059]).
Regarding claim 10, Nishiura discloses a display device (e.g., a liquid crystal display device), comprising the display panel according to claim 9 (¶¶ [0031], [0036]-[0038] and [0059]).
Regarding claim 16, Nishiura discloses the electrically conductive member comprises a transparent conductive layer or a flexible printed circuit (¶ [0050]).
Claim Rejections - 35 USC § 103
Claims 3 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Nishiura et al. (US 2008/0083927 A1) in view of Jiguet et al. (Adv. Funct. Mater. 2005, 15, 1511-1516).
Regarding claims 3 and 17, Nishiura discloses substantially the entire claimed invention, as applied to claims 2 and 16 above, respectively.
Nishiura does not disclose the at least one first electrical conductor comprises a negative photoresist doped with electrically conductive particles.
Jiguet teaches the at least one first electrical conductor comprises a negative photoresist (SU8) doped (at least 6 vol.%) with electrically conductive particles (silver nanoparticles). (See, for example, the Abstract, Introduction, Applications and Conclusion of Jiguet’s paper.)
Although from a different field of endeavor, Jiguet is reasonably pertinent to the problem faced by the present inventors, namely displacement or peeling of an indium tin oxide (ITO) layer and the resulting electrical disconnection between a flexible printed circuit and an underlying metal conductive layer (see the third paragraph of the Background section of Applicant’s specification).  In re Bigio, 381 F.3d 1320, 1325, 72 USPQ2d 1209, 1212 (Fed. Cir. 2004).  MPEP 2141.01(a)(I).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Nishiura’s embodiment to form the at least one first electrical conductor to comprise a negative photoresist doped with electrically conductive particles, as taught by Jiguet, in order to provide the first electrical conductor with an adhesive property owing to SU8 being an epoxy-based photopolymer, thereby improving an adhesion between the first electrical conductor and the electrically conductive member while ensuring suitable electrical conductivity (Jiguet: Introduction, fourth paragraph, lines 1-3 and Applications, first paragraph, lines 1-6).
Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Nishiura et al. (US 2008/0083927 A1) in view of Xie et al. (US 2017/0160608 A1).
Regarding claim 7, Nishiura discloses substantially the entire claimed invention, as applied to claim 1 above.
Nishiura does not disclose the second electrode layer comprises a plurality of second electrodes in an array, and each second electrode of the plurality of second electrodes is electrically connected with the electrically conductive member via a corresponding one of the at least one second electrical conductor.
Xie teaches in Figs. 4, 5 and related text the second electrode layer 32 comprises a plurality of second electrodes in an array, and each second electrode of the plurality of second electrodes is electrically connected with the electrically conductive member 35 via a corresponding one of the at least one second electrical conductor (each disposed in a via hole 34) (¶ [0027]).
Nishiura and Xie are analogous art because they both are directed to liquid crystal display devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Nishiura with the specified features of Xie because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Nishiura’s embodiment to form the second electrode layer to comprise a plurality of second electrodes in an array, and to electrically connect each second electrode of the plurality of second electrodes with the electrically conductive member via a corresponding one of the at least one second electrical conductor, as taught by Xie, in order to improve the electro-static discharge (ESD) immunity of the array substrate, thereby increasing the yield rate of the product (Xie: ¶ [0027]).
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M ALBRECHT whose telephone number is (571)272-7813. The examiner can normally be reached Mon-Fri 9:30-5:30 (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on (571) 272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER M ALBRECHT/Primary Examiner, Art Unit 2811